Citation Nr: 1313088	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-43 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected major depressive disorder, currently evaluated as 50 percent disabling. 

2.  Entitlement to an increased rating for service-connected chronic low back pain, status post laminectomy secondary to a herniated disc at L4-L5, currently evaluated as 40 percent disabling. 

3.  Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to May 1965.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from an August 2008 rating decision of the RO in Hartford, Connecticut that denied entitlement to SMC based on the need for aid and attendance or on housebound status.  This case also comes to the Board on appeal from a March 2010 rating decision that denied an increase in a 50 percent rating for service-connected major depressive disorder, and denied an increase in a 40 percent rating for service-connected chronic low back pain.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a form attached to his October 2009 VA Form 9 (substantive appeal), the Veteran indicated that he wanted a hearing before a Veterans Law Judge (VLJ) of the Board at the RO (i.e., a Travel Board hearing), or a Board videoconference hearing.  In his VA Form 9 received in November 2010, he requested a Travel Board hearing.  By a letter to the Veteran dated in September 2011, the RO advised him that a Board videoconference hearing was scheduled in October 2011.  

In response, by a letter dated in September 2011, the Veteran's representative indicated that the Veteran wanted to cancel his scheduled videoconference hearing, and requested a Travel Board hearing.  He is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2012).  This hearing must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Travel Board hearing at the next available opportunity.   Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


